       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 1 of 10
                                                                      1



 1                    UNITED STATES DISTRICT COURT

 2                       DISTRICT OF CONNECTICUT

 3   - - - - - - - - - - - - -         -   x
                                           :   Case No.
 4   OLIVER LUCK,                          :   20CV516(VAB)
                                           :
 5                     Plaintiff,          :
               vs.                         :
 6                                         :   915 Lafayette Blvd
     VINCENT K. MCMAHON, and               :   Bridgeport, CT
 7   ALPHA ENTERTAINMENT LLC               :   January 12, 2021
                                           :
 8                  Defendant.             :
     - - - - - - - - - - - - -         -   X
 9
                TRANSCRIPT OF DISCOVERY CONFERENCE
10
     BEFORE:    THE HONORABLE VICTOR A. BOLDEN, U.S.D.J.
11
     APPEARANCES:
12   FOR THE PLAINTIFF:             ANDREW M. ZEITLIN, ESQ.
                                    JOETTE KATZ, ESQ.
13                                  Shipman & Goodwin
                                    300 Atlantic St.
14                                  Stamford, CT 06901-3522

15                                  PAUL J DOBROWSKI, ESQ.
                                    Dobrowski Larkin & Stafford
16                                  4601 Washington Ave.
                                    Houston, TX 77007
17
     FOR THE DEFENDANTS:            JEFFREY MUELLER, ESQ.
18                                  Day Pitney LLP-Htfd-CT
                                    242 Trumbull St.
19                                  Hartford, CT 06103-1212

20                                  JERRY S. MCDEVITT, ESQ.
                                    CURTIS B. KRASIK, ESQ.
21                                  K&L Gates, LLP- Ptsbrg PA
                                    210 Sixth Ave
22                                  Pittsburgh, PA 15222-2613

23                    Sharon Montini, RMR, FCRR
                         915 Lafayette Blvd
24                      Bridgeport, CT 06604
                      Official Court Reporter
25
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 2 of 10
                                                                      2



 1                  (Proceeding commenced at 11:00 via

 2   videoconference.)

 3                  THE COURT:     Good morning.       We are here

 4   in Luck v. McMahon, and I think also Alpha.               Would

 5   counsel please state their appearances for the

 6   record.

 7                  MR. ZEITLIN:      Good morning, your Honor.

 8   It's Andy Zeitlin of Shipman & Goodwin on behalf of

 9   plaintiff, Oliver Luck.

10                  THE COURT:     Good morning.

11                  MR. MUELLER:      Good morning, your Honor.

12   Jeffrey Mueller from Day Pitney on behalf of the

13   defendants.

14                  THE COURT:     All right.

15                  MR. KRASIK:      Good morning, your Honor.

16   Curt Krasik with K&L Gates on behalf of defendants

17   as well.

18                  THE COURT:     Okay.    Anyone else making an

19   appearance today?

20                  MR. MCDEVITT:      Jerry McDevitt on behalf

21   of defendants.

22                  MR. DOBROWSKI:      Paul Dobrowski and

23   Joette Katz on behalf of the plaintiff.

24                  THE COURT:     Good morning to all of you.

25                  All right.     So we have a few things
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 3 of 10
                                                                      3



 1   outstanding here.       One, we've got these discovery

 2   issues, which includes this issue about the passcode

 3   regarding Mr. Luck's XFL-issued cellphone, and there

 4   are also discovery issues we need to take up that

 5   the parties have provided some briefing on.               We also

 6   -- I guess since the New Year, or right before the

 7   New Year, there also was a motion for prejudgment

 8   remedy that was filed on behalf of the defendants,

 9   which then we also now have, if I am correct,

10   motions for prejudgment remedies both by Mr. Luck

11   and both by defendants.

12                  Is that a relatively fair summary of

13   matters, Mr. Zeitlin?

14                  MR. ZEITLIN:      That's correct, your

15   Honor.

16                  THE COURT:     Mr. Mueller?

17                  MR. MUELLER:      Yes, your Honor.       That's

18   correct, your Honor.

19                  THE COURT:     Okay.    This is what I want

20   to do, because I think we've gotten a lot of filings

21   and we've got a lot of contentiousness, which is the

22   essence of litigation.        So I think what I want to do

23   is as follows:      As for the outstanding discovery

24   requests, I know there was a relatively voluminous

25   filing both sides submitted, perhaps more --
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 4 of 10
                                                                      4



 1   defendants more than plaintiffs, on the discovery

 2   disputes.     I want to give the parties until

 3   January 15th to --

 4                  (Technical interference.)

 5                  THE COURT:     Maybe I need to get my --

 6   hang on.     Let's see if this helps.         Every time I do

 7   this without the AirPods.

 8                  All right.     So just to reiterate, I'm

 9   going to give the parties until January 15th to file

10   any further responses regarding the discovery

11   issues.     And then following the filings by

12   January 15th, given how voluminous they are, what I

13   will simply do, rather than have extensive oral

14   argument, I think you have laid out -- I think the

15   parties have laid everything out, and to the extent

16   you felt you haven't laid everything out, you can do

17   so until the 15th.       What I'm going to do is, I'm

18   going to resolve any of the outstanding discovery

19   issues, including the passcode issue, based on the

20   written submissions without oral argument, and I

21   will issue a ruling on that.

22                  Now, as to any further discovery

23   disputes after I resolve those, I will suspend my

24   chamber practice of requiring discovery conferences

25   before the filing of motions to compel or motions
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 5 of 10
                                                                      5



 1   for protective orders.        The parties will be able to

 2   file these motions without a discovery conference,

 3   and the Court will address any of these motions

 4   based on the parties' written submissions alone, and

 5   obviously to the extent appropriate under the

 6   Federal Rules of Civil Procedure, will issue

 7   sanctions in the form of attorney's fees, expenses

 8   to the losing parties.

 9                  Now, as to the outstanding dueling

10   motions for prejudgement remedy, I mean it appears

11   to the Court that those are matters that the parties

12   certainly probably could resolve by stipulation, but

13   whatever.    So I'm going to give the parties an

14   opportunity to do that.         So I'm going to give the

15   parties until January 22nd of 2021 to determine if

16   these matters could be mooted out by stipulation.                 I

17   assume the parties are clever enough to figure out

18   how they can do that.

19                  If these motions can be mooted out by

20   stipulation by January 22nd, the Court will give the

21   parties 30 days after the Court rules on the

22   outstanding discovery motions to submit a proposed

23   and expedited schedule for the trial of this case,

24   perhaps as early as the end of this year.

25                  If the parties, however, cannot reach a
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 6 of 10
                                                                      6



 1   stipulation that moots out the pending motions for

 2   prejudgment remedy by January 22nd, the parties

 3   shall submit by January 29th a joint filing

 4   indicating the amount of time necessary for a

 5   consolidated hearing on both motions, as well as

 6   witness and exhibit lists, and based on that filing

 7   the Court will then determine a consolidated hearing

 8   date.

 9                  Obviously I will memorialize all of that

10   in a text order, but, based on what I have

11   recounted, are there any questions that either side

12   has?     Mr. Zeitlin?

13                  MR. ZEITLIN:      Not for plaintiff, your

14   Honor.

15                  THE COURT:     All right.      Mr. Mueller?

16                  MR. MUELLER:      No, your Honor.

17                  THE COURT:     All right.      Anyone else?      I

18   know there are other counsel.          Any other counsel

19   have any other question?         Again, I will memorialize

20   that order in writing.        All right.      Well, thank you

21   all very much -- yes, Mr. Dobrowski?

22                  MR. DOBROWSKI:      I'm so sorry to

23   interrupt, but just so I can inform the Court so we

24   can streamline this process, it was our intent as

25   the plaintiff to advise the Court this morning that
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 7 of 10
                                                                      7



 1   plaintiffs are willing to provide opposing counsel

 2   with the information off of the iPhone provided it's

 3   subject to your typical protective order and --

 4   which I know is in place, so that we don't spend

 5   anymore time in the lengthy briefings.

 6                  So I don't know if you would like to

 7   have a discussion about that, but we were certainly

 8   willing, and are willing, to give the defendants,

 9   subject to privilege objections, your Honor, the

10   material during Mr. Luck's time of employment at the

11   XFL off of his iPhone, including personal materials,

12   provided they are used appropriately for the

13   litigation in accordance with His Honor's protective

14   order and non-privileged items.

15                  So we just wanted to let the Court know

16   that we were prepared today to streamline this, and

17   hopefully that will resolve literally everything

18   that the defendants have been seeking to compel.

19                  THE COURT:     Well, Mr. Dobrowski, I

20   certainly appreciate that.         Why don't you do this.

21   Obviously, like I said, because now you have until

22   the 15th, this Friday, to have any additional

23   filing, to the extent that you all are able to work

24   something out that then narrows the scope of the

25   issues that the Court has to resolve, you all can do
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 8 of 10
                                                                      8



 1   that and inform the Court by this Friday.

 2                  All right.     Thank you, Mr. Dobrowski.             I

 3   appreciate that.

 4                  Anything further from anyone else?             All

 5   right.

 6                  MR. DOBROWSKI:      Judge, can I --

 7                  THE COURT:     Yes, please.

 8                  MR. DOBROWSKI:      One last time.       I am so

 9   sorry.   I did want to take up one very quick issue,

10   and that is the issue about the deletion that I

11   wrote you about.      And I apologize for the

12   informality.

13                  But I do want to make the Court aware

14   that literally it was not until after the hearing

15   that I learned that Mrs. Luck had removed a family

16   text string of a Luck family chat from Mr. Luck's

17   iPhone back in April of 2020 due to the fact that

18   her son Andrew posted pictures of his daughter's

19   dirty diapers.      So I apologize.

20                  Obviously that material has been saved

21   and resolved and is available.           It was not done with

22   any intent at spoliation or to offend the Court, and

23   I just want the Court to know that when I made those

24   statements that was my firm belief and I was not

25   aware of that until after the last conference call
       Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 9 of 10
                                                                      9



 1   with His Honor.

 2                  THE COURT:     Thank you, Mr. Dobrowski.           I

 3   appreciate it.      And I probably shouldn't say these

 4   things because arguably I regret them.             At the end

 5   of the day I don't sort of, you know, hold grudges.

 6   I don't sort of draw ultimate conclusions about

 7   folks.   It's always sort of a continuing process.

 8                  But I do appreciate you letting us know

 9   about that.     I just thought what the Court needed to

10   do based on some misunderstandings, and given the

11   timing of issues, was to provide a way to preserve

12   matters in such a way that they're -- taking the

13   issue off of the table so that would allow time for

14   us to resolve all of them.         But I appreciate you

15   making those points.

16                  All right.     Anything further further?

17   All right.     Thank you all very much.          Happy New Year

18   to all of you.      I look forward to what you will file

19   on the 15th and if we see something on the 22nd, and

20   I will try to sort of try to resolve these discovery

21   issues, and we'll see what we can do to move this

22   case along as expeditiously as possible.

23                  Thank you all very much.          We are

24   adjourned.

25                  (Proceeding concluded 11:10.)
      Case 3:20-cv-00516-VAB Document 142 Filed 01/15/21 Page 10 of 10
                                                                    10



 1

 2                I certify that the foregoing is a correct

 3   transcript from the record of proceedings in the

 4   above-entitled matter.

 5

 6                                          1/15/21

 7                                            Date

 8

 9                               /S/     Sharon Montini

10                                     Official Reporter

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
